DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Newly amended independent claims include the limitation “activating, by the motor of the replenishment vehicle, the replenishment vehicle to autonomously move to the store vehicle in response to receiving the instruction from the server”, which is able to demonstrate more than the idea of a solution, as discussed in MPEP 2106.05(f). The abstract part of the claims, which include gathering information and creating priority lists for replenishment of store vehicles, is then applied and activates the autonomous replenishment vehicle, which demonstrates details to how the solution is accomplished. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002/063695 A Kaneshiro in view of US 2017/0323249 A1 Khasis.

Regarding claim 1, Kaneshiro discloses an information system comprising: 
A replenishment vehicle including a motor (Kaneshiro Para. [0009] sales vehicle and supply vehicle); and
a server communicating with a store vehicle and the replenishment vehicle, the server (Kaneshiro Para. [0020] communication between vehicles over a server) including circuitry configured to 
detect, from the store vehicle configured to function as a store among a plurality of autonomous vehicles, a shortage of a stock situation of a replenishment target that is supplied to the store vehicle (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies), 
select the replenishment vehicle being able to supply the replenishment target to the store vehicle from among the autonomous vehicle (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock), and 
instruct the replenishment vehicle to move and supply the replenishment target to the store vehicle when the shortage of the stock situation of the replenishment target at the store vehicle is detected (Kaneshiro Para. [0028] the supply vehicle is directed to the appropriate place to replenish the inventory).
Kaneshiro fails to explicitly disclose the replenishment vehicle driving autonomously; wherein the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function; 
the replenishment target includes an expendable product constituting the store vehicle; 
the circuitry is configured to manage a use period of the expendable product and instruct the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value; and 
the circuitry is configured to manage a saving state of the energy for causing the store vehicle to function, and instruct the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as the supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy multiplied by a margin rate is less than a distance from a current position of the store vehicle to a base place; and the circuitry is configured to: identify a plurality of replenishment vehicles; determine priorities among the plurality of replenishment vehicles based on a relative distance of each of the plurality of replenishment vehicles up to the store vehicle and a stock quantity of the replenishment target in each of the replenishment vehicles; and select the replenishment vehicle based on the priorities, and wherein the motor of the replenishment vehicle activates the replenishment vehicle to move to the store vehicle in response to receiving the instruction from the server. 
Khasis is in the field of managing multi-vehicle fleets (Khasis Abstract, vehicle fleet management based on real-time and historical data) and teaches the replenishment vehicle driving autonomously (Khasis Para. [0035] the vehicles may be user operated or ran autonomously); wherein the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function (Khasis Para. [0082-0083] a replenishment vehicle may be routed to a vehicle that needs inventory or a resource, resource may be a refuel); 
the replenishment target includes an expendable product constituting the store vehicle (Khasis Para. [0082-0083] replenishment of vehicle supply of expendable product, such as salt in a road treating vehicle); 
the circuitry is configured to manage a use period of the expendable product (Khasis Para. [0083] rate of depletion is known, and the amount of time before the salt is depleted) and instruct the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value (Khasis Para. [0082-0083] the amount of time before depletion of salt is known, and the replenishment vehicle is able to be routed to intercept and to replenish the vehicle); and 
the circuitry is configured to manage a saving state of the energy for causing the store vehicle to function (Khasis Para. [0076-0078] an algorithm may be used to monitor the fuel or energy left within a vehicle, and determines the amount of energy left before depletion), and instruct the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as the supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy multiplied by a margin rate is less than a distance from a current position of the store vehicle to a base place (Khasis Para. [0076-0079] the algorithm may determine the amount of time, or distance before the vehicle runs out of energy, but it is still an approximation, and can be used to determine a stationary refueling station is out of reach with the current energy level; Para. [0082] the use of dynamic vehicle positioning to route one vehicle to another to intersect along a route to refuel); and the circuitry is configured to: identify a plurality of replenishment vehicles (Khasis Para. [0082] the entire fleet of vehicles is monitored for location, fuel and inventory amounts); determine priorities among the plurality of replenishment vehicles based on a relative distance of each of the plurality of replenishment vehicles up to the store vehicle and a stock quantity of the replenishment target in each of the replenishment vehicles (Khasis Para. [0082-0086] the optimization module is able to choose a replenishment vehicle based on a variety of constraints, such as location, vehicle capacity and load weight); and select the replenishment vehicle based on the priorities, and wherein the motor of the replenishment vehicle activates the replenishment vehicle to move to the store vehicle in response to receiving the instruction from the server (Khasis Para. [0085-0087] the optimization module then assigns a specific replenishment vehicle from the fleet to complete the task). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kaneshiro with the replenishment optimization as taught by Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 2, modified Kaneshiro discloses the information system according to claim 1, wherein the replenishment vehicle is at least one of the other store vehicles among the autonomous vehicle and a dedicated vehicle, the dedicated vehicle being configured to function for a purpose of replenishment of the replenishment target for which the shortage of the stock situation is detected (Kaneshiro Para. [0029] a different mobile sales vehicle with a large inventory may replenish stock to another mobile sales vehicle; Para. [0028] a supply vehicle is also present, which is a dedicated mobile vehicle to replenish stock). Kaneshiro fails to explicitly disclose the vehicles being autonomous. Khasis teaches the vehicle driving autonomously (Khasis Para. [0035] the vehicles may be user operated or ran autonomously). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kaneshiro with the autonomous driving of Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 3, modified Kaneshiro discloses the information system according to claim 1, further comprising a communication unit configured to communicate with the store vehicle via a network, wherein the circuitry is configured to receive at least one of information from a point of sales terminal acquired at the store vehicle, tag information imparted to the replenishment target, information from a sensor that detects an amount of consumption of the replenishment target, and information from a sensor that detects a remaining amount of the replenishment target via the communication unit, and detect the shortage of the stock situation (Kaneshiro Para. [0017] the mobile vending vehicles comprise POS terminals and a phone that may wirelessly send the sales information, as well the updated inventory information to headquarters to plan future replenishment).

Regarding claim 6, modified Kaneshiro discloses the information system according to claim 1, wherein: the circuitry is configured to acquire positional information of the autonomous vehicle; and the circuitry is configured to select the replenishment vehicle instructed to supply the replenishment target based on positional information of the store vehicle and the replenishment vehicle (Kaneshiro Para. [0018] vehicle may use satellite to calculate longitude and latitude to determine the position, and using the position information to connect the vending vehicle with the replenishment vehicle when inventory stock is low). Kaneshiro fails to explicitly disclose the vehicles being autonomous. Khasis teaches the vehicle driving autonomously (Khasis Para. [0035] the vehicles may be user operated or ran autonomously). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kaneshiro with the autonomous driving of Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 7, modified Kaneshiro discloses the information system according to claim 1, wherein the circuitry is configured to determine a joining point of the store vehicle and the replenishment vehicle from any one of a point on a moving route of the store vehicle or the replenishment vehicle, and a point at which parking and stopping are possible within a region in which the store vehicle provides a product sales or a service, with positions at a current point in time of the store vehicle and the replenishment vehicle being respective departure places (Kaneshiro Para. [0024-0025] supply vehicle and the vending vehicle positions are known, and when they merge at appropriate points, the vending vehicle may be re-stocked as appropriate).
 
Regarding claim 8, Kaneshiro discloses an information processing method executable by a computer of a server communicating with a store vehicle and a replenishment vehicle including a motor (Kaneshiro Para. [0020] communication between vehicles over a server), the information processing method comprising: 
(a) detecting, from the store vehicle configured to function as a store among a plurality of autonomous vehicle, a shortage of a stock situation of a replenishment target that is supplied to the store vehicle (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies); 
(b) selecting, from among the autonomous vehicle, the replenishment vehicle being able to supply the replenishment target to the store vehicle (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock). Kaneshiro fails to explicitly disclose (c) managing a saving state of energy for causing the store vehicle to function and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy multiplied by a margin rate is less than a distance from a current position of the store vehicle to a base place, wherein:
the replenishment target includes an expendable product constituting the store vehicle; and the step of (c) includes managing a use period of the expendable product and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value, 
wherein the method further comprises: identifying a plurality of replenishment vehicles; determining priorities among the plurality of replenishment vehicles based on a relative distance of each of the plurality of replenishment vehicles up to the store vehicle and a stock quantity of the replenishment target in each of the replenishment vehicles; selecting the replenishment vehicle based on the priorities; and activating, by the motor of the replenishment vehicle, the replenishment vehicle to autonomously move to the store vehicle in response to receiving the instruction from the server.
Khasis teaches (c) managing a saving state of energy for causing the store vehicle to function (Khasis Para. [0076-0078] an algorithm may be used to monitor the fuel or energy left within a vehicle, and determines the amount of energy left before depletion) and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy multiplied by a margin rate is less than a distance from a current position of the store vehicle to a base place (Khasis Para. [0076-0079] the algorithm may determine the amount of time, or distance before the vehicle runs out of energy, but it is still an approximation, and can be used to determine a stationary refueling station is out of reach with the current energy level; Para. [0082] the use of dynamic vehicle positioning to route one vehicle to another to intersect along a route to refuel), wherein:
the replenishment target includes an expendable product constituting the store vehicle (Khasis Para. [0082-0083] replenishment of vehicle supply of expendable product, such as salt in a road treating vehicle); and the step of (c) includes managing a use period of the expendable product (Khasis Para. [0083] rate of depletion is known, and the amount of time before the salt is depleted) and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value (Khasis Para. [0082-0083] the amount of time before depletion of salt is known, and the replenishment vehicle is able to be routed to intercept and to replenish the vehicle), 
wherein the method further comprises: identifying a plurality of replenishment vehicles (Khasis Para. [0082] the entire fleet of vehicles is monitored for location, fuel and inventory amounts); determining priorities among the plurality of replenishment vehicles based on a relative distance of each of the plurality of replenishment vehicles up to the store vehicle and a stock quantity of the replenishment target in each of the replenishment vehicles (Khasis Para. [0082-0086] the optimization module is able to choose a replenishment vehicle based on a variety of constraints, such as location, vehicle capacity and load weight); selecting the replenishment vehicle based on the priorities; and activating, by the motor of the replenishment vehicle, the replenishment vehicle to autonomously move to the store vehicle in response to receiving the instruction from the server (Khasis Para. [0085-0087] the optimization module then assigns a specific replenishment vehicle from the fleet to complete the task). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kaneshiro with the replenishment optimization as taught by Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 9, modified Kaneshiro discloses the information processing method according to claim 8, wherein the replenishment vehicle is at least one of the other store vehicles among the autonomous vehicle and a dedicated vehicle, the dedicated vehicle being configured to function for a purpose of replenishment of the replenishment target for which the shortage of the stock situation is detected (Kaneshiro Para. [0029] a different mobile sales vehicle with a large inventory may replenish stock to another mobile sales vehicle; Para. [0028] a supply vehicle is also present, which is a dedicated mobile vehicle to replenish stock). Kaneshiro fails to explicitly disclose the vehicles being autonomous. Khasis teaches the vehicle driving autonomously (Khasis Para. [0035] the vehicles may be user operated or ran autonomously). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kaneshiro with the autonomous driving of Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 10, modified Kaneshiro discloses the information processing method according to claim 8, wherein the step of (a) includes receiving at least one of information from a point of sales terminal acquired at the store vehicle, tag information imparted to the replenishment target, information from a sensor that detects an amount of consumption of the replenishment target, and information from a sensor that detects a remaining amount of the replenishment target, and detecting the shortage of the replenishment target to be supplied to the store vehicle (Kaneshiro Para. [0017] the mobile vending vehicles comprise POS terminals and a phone that may wirelessly send the sales information, as well the updated inventory information to headquarters to plan future replenishment).

Regarding claim 12, Kaneshiro discloses the information processing method according to claim 8. Kaneshiro fails to explicitly disclose wherein: the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function; and the step of (c) includes managing a saving state of the energy for causing the store vehicle to function, and instructing the replenishment vehicle to supply the energy to the store vehicle via the replenishment target acting as the supply unit, when the saving state of the energy falls below a second threshold value needed for causing the store vehicle to function. Khasis teaches wherein: the replenishment target acts as a supply unit configured to supply energy for causing the store vehicle to function (Khasis Para. [0082-0083] a replenishment vehicle may be routed to a vehicle that needs inventory or a resource, resource may be a refuel); and the step of (c) includes managing a saving state of the energy for causing the store vehicle to function (Khasis Para. [0076-0078] an algorithm may be used to monitor the fuel or energy left within a vehicle, and determines the amount of energy left before depletion), and instructing the replenishment vehicle to supply the energy to the store vehicle via the replenishment target acting as the supply unit, when the saving state of the energy falls below a second threshold value needed for causing the store vehicle to function (Khasis Para. [0076-0079] the algorithm may determine the amount of time, or distance before the vehicle runs out of energy, but it is still an approximation, and can be used to determine a stationary refueling station is out of reach with the current energy level; Para. [0082] the use of dynamic vehicle positioning to route one vehicle to another to intersect along a route to refuel). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kaneshiro with the replenishment optimization as taught by Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 13, modified Kaneshiro discloses the information processing method according to claim 8, further comprising (d) acquiring positional information of the autonomous vehicle, wherein the step of (b) includes selecting a replenishment vehicle instructed to supply the replenishment target based on the positional information of the store vehicle and the replenishment vehicle (Kaneshiro Para. [0018] vehicle may use satellite to calculate longitude and latitude to determine the position, and using the position information to connect the vending vehicle with the replenishment vehicle when inventory stock is low). Kaneshiro fails to explicitly disclose the vehicles being autonomous. Khasis teaches the vehicle driving autonomously (Khasis Para. [0035] the vehicles may be user operated or ran autonomously). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Kaneshiro with the autonomous driving of Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Regarding claim 14, modified Kaneshiro discloses the information processing method according to claim 8, further comprising (e) determining a joining point of the store vehicle and the replenishment vehicle from any one of a point on a moving route of the store vehicle or the replenishment vehicle, and a point at which parking and stopping are possible within a region in which the store vehicle provides a product sales or a service, with positions at a current point in time of the store vehicle and the replenishment vehicle being respective departure places (Kaneshiro Para. [0024-0025] supply vehicle and the vending vehicle positions are known, and when they merge at appropriate points, the vending vehicle may be re-stocked as appropriate).

Regarding claim 15, Kaneshiro discloses a non-transitory storage medium recording a program, the program causing a computer of a server communicating with a store vehicle and a replenishment vehicle (Kaneshiro Para. [0020] communication between vehicles over a server) to execute detecting, from the store vehicle configured to function as a store among a plurality of autonomous vehicle, a shortage of a stock situation of a replenishment target that is supplied to the store vehicle (Kaneshiro Para. [0016] multiple mobile vending vehicles with different stock; Para. [0020] the output of inventory of moving bodies), selecting the replenishment vehicle being able to supply the replenishment target to the store vehicle from among the autonomous vehicle (Kaneshiro Para. [0028] a supply vehicle may merge with a vending vehicle with a small inventory to replenish stock). 
Kaneshiro fails to explicitly disclose managing a saving state of the energy for causing the store vehicle to function and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy multiplied by a margin rate is less than a distance from a current position of the store vehicle to a base place, wherein: the replenishment target includes an expendable product constituting the store vehicle; and managing the saving state includes managing a use period of the expendable product and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value, wherein the program further causes the computer of the server to execute: identifying a plurality of replenishment vehicles; determining priorities among the plurality of replenishment vehicles based on a relative distance of each of the plurality of replenishment vehicles up to the store vehicle and a stock quantity of the replenishment target in each of the replenishment vehicles; selecting the replenishment vehicle based on the priorities; and activating, by the motor of the replenishment vehicle, the replenishment vehicle to autonomously move to the store vehicle in response to receiving the instruction from the server. 
Khasis teaches managing a saving state of the energy for causing the store vehicle to function (Khasis Para. [0076-0078] an algorithm may be used to monitor the fuel or energy left within a vehicle, and determines the amount of energy left before depletion) and instructing the replenishment vehicle to replenish the store vehicle with the energy via the replenishment target acting as a supply unit in response to determining that a travelable distance of the store vehicle indicated by the saving state of the energy multiplied by a margin rate is less than a distance from a current position of the store vehicle to a base place (Khasis Para. [0076-0079] the algorithm may determine the amount of time, or distance before the vehicle runs out of energy, but it is still an approximation, and can be used to determine a stationary refueling station is out of reach with the current energy level; Para. [0082] the use of dynamic vehicle positioning to route one vehicle to another to intersect along a route to refuel), wherein: the replenishment target includes an expendable product constituting the store vehicle (Khasis Para. [0082-0083] replenishment of vehicle supply of expendable product, such as salt in a road treating vehicle); and managing the saving state includes managing a use period of the expendable product (Khasis Para. [0083] rate of depletion is known, and the amount of time before the salt is depleted) and instructing the replenishment vehicle to move to the store vehicle and supply the expendable product to the store vehicle in response to determining that the use period of the expendable product exceeds a first threshold value (Khasis Para. [0082-0083] the amount of time before depletion of salt is known, and the replenishment vehicle is able to be routed to intercept and to replenish the vehicle), wherein the program further causes the computer of the server to execute: identifying a plurality of replenishment vehicles (Khasis Para. [0082] the entire fleet of vehicles is monitored for location, fuel and inventory amounts); determining priorities among the plurality of replenishment vehicles based on a relative distance of each of the plurality of replenishment vehicles up to the store vehicle and a stock quantity of the replenishment target in each of the replenishment vehicles (Khasis Para. [0082-0086] the optimization module is able to choose a replenishment vehicle based on a variety of constraints, such as location, vehicle capacity and load weight); selecting the replenishment vehicle based on the priorities; and activating, by the motor of the replenishment vehicle, the replenishment vehicle to autonomously move to the store vehicle in response to receiving the instruction from the server (Khasis Para. [0085-0087] the optimization module then assigns a specific replenishment vehicle from the fleet to complete the task). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kaneshiro with the replenishment optimization as taught by Khasis. The motivation for doing so would be to dynamically keep track of fleet vehicles, so when an unexpected route change, such as extended idle time on a highway may deplete fuel, a replenishment vehicle may come to the aide before the stock vehicle runs out of fuel (Khasis Para. [0083] unexpected traffic may prevent vehicles from reaching refueling station, making mobile replenishment a more optimum option).

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 02/08/2022, with respect to Claims 1-3, 6-10 and 12-15 have been fully considered and are persuasive.  The 101 of 11/10/2021 has been withdrawn. The new amendment is drawn to activating the motor vehicle of an autonomous vehicle to move to a specific location based on the data gathered, analyzed and sent to the vehicle to complete. Activation of movement of autonomous vehicles is more than application of vehicle communication to autonomous vehicles. 
Regarding 103, Applicant’s arguments, see Pg 10, filed 02/08/2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0323249 A1 Khasis. The new limitations found within the independent claims have been found in new art Khasis, in which an optimization module may find a replenishment vehicle to deliver an expendable product, or fuel to the vehicle in need. Additionally, the “saving states of the energy multiplied by a margin rate is less than a distance from a current position” is being interpreted as determining that the energy usage would not allow the vehicle to return to a base place, and therefor is taught in Khasis.  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011/022972 A Saito teaches refueling vehicles (Saito Para. [0001] refueling vehicles) and WO 2001/073632 A1 Adachi et al. teaches machine maintenance (Adachi Para. [0003] maintenance of machine parts).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./
Examiner, Art Unit 3687                                                                                                                                                                                             
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687